Hatfield, Judge,
delivered the opinion of the court:
This is an appeal by the Government from a judgment of the United States Customs Court.
Merchandise, consisting of booklets, was assessed for duty by the collector at the port of Chicago as greeting cards in the form of folders and booklets at 45 per centum ad valorem under paragraph 1310 of the Tariff Act of 1922.
The booklet, 4J4 by inches in size, consists of a cardboard cover and a thin sheet of paper folded together and tied with a piece of silk ribbon. The cover has a colored picture of “Santa Claus” carrying toys and the wowls “With Most Hearty Wishes for a Happy Christmas” printed thereon, while a more elaborate Christmas greeting is printed on one of the pages.
The importer protested this assessment, claiming that the articles were dutiable under paragraph 1310, at only 7 cents per pound as “booklets, printed lithographically or otherwise, not specially provided for,” or, alternatively, at 15 per centum ad valorem under the same paragraph as “booklets, wholly or in chief value of paper, decorated in whole or in part by hand or by spraying, whether or not printed, not specially provided for.” The pertinent parts of paragraph 1310 read as follows:
* * * booklets, printed lithographically or otherwise, not specially provided for, 7 cents per pound; booklets, wholly or in chief value of paper, decorated in whole or. in-part by hand or by spraying, whether or not printed, not specially provided for, 15 cents per pound; * * * greeting cards, and all other social and gift cards, including those in the form of folders and. booklets, wholly or partly manufactured, with text or greeting, 45 per centum ad valorem; without text or greeting, 30 per centum ad valorem.
On the trial below the importer, Leo Kaul, identified Exhibit No. 1, which is representative of the involved merchandise, and testified that it was a booklet; that he did not call it a greeting card, but that it was a Christmas card. There is no other evidence in the case.
The court below, in an opinion by Fischer, Ch. J., quoted the following from the decision in In re Overton & Co., T. D. 32327, G. A. 7336:
*215A booklet, as that term is used in the tariff act, is understood by the trade to-be an article used for greeting or souvenir purposes, sold and dealt in by art dealers and stationers, and made up of several leaves or inserts flimsily fastened within a folder of paper or other material, usually by means of a ribbon or cord,
and then said—
We are satisfied that the articles under consideration are booklets within that definition and therefore hold them to be properly dutiable as such. However, as there is no proof before us to show by what process the printing and decoration in these booklets was produced, we hold them properly dutiable at the higher rate in said paragraph 1310, to wit, 15 cents per pound.
The question before the court in the case of In re Overton & Co., supra, was whether certain articles were dutiable under the provision for booklets in paragraph 412 of the Tariff Act of 1909, or whether they were dutiable as books under paragraph 416 of that act. There was no provision in paragraph 412 for greeting cards in the form of booklets. We are of opinion, therefore, that the decision in that case has no bearing upon the issues involved in the case at bar.
It is conceded that the articles in question are booklets. The witness admitted that they were Christmas cards, but denied that they were greeting cards.
The word “greeting” is defined in Funk & Wagnalls New Standard Dictionary as follows:
Greeting, n. Salutation on meeting, or by message or letter; welcome; compliment; a formal address, or form used in addressing or accosting; * * *
In addition to the words “With Most Hearty Wishes for a Happy Christmas” printed on the cover, the pages of the booklets contain the following printed matter: “May You have a Happy Christmas,” together with other words of greeting. They are, obviously, Christmas greeting cards in the form of booklets, and, while the general language in other provisions of the paragraph cover them, are, in our opinion more specifically provided for under the provision for “greeting cards, * * * in the form of * * * booklets,” at 45 per centum ad valorem.
For the reasons stated the judgment is reversed.